Citation Nr: 0506817	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a fungal infection of 
the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.  He was assigned to the U.S. Army in the Pacific 
(USARPAC), which included the Republic of Vietnam, from March 
1967 to March 1968, and received the Vietnam Service Medal 
and Vietnam Campaign medal among his awards and decorations.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In January 2005, a Travel Board 
hearing was held before undersigned Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).   


FINDING OF FACT

The evidence is in approximate balance on the question of 
whether the veteran has a fungal infection of the feet as a 
result of service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, a fungal 
infection of the feet was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

The Board notes initially that there was a significant change 
in the law upon the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
in implementing regulations via 66 Fed. Reg. 45, 620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.316(a) (2004).  The VCAA eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist claimants, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

In view of the disposition of the matter on appeal herein, no 
useful purpose would be served by further discussion or 
analysis of the VCAA's applicability to this case.  Thus, the 
Board finds that further development is not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

II.  Factual Background and Legal Analysis 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease which is shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of:  (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

As an initial matter, that Board notes that, notwithstanding 
the fact that the RO reopened the claim for service 
connection for a fungal infection of the feet, a claim which 
was prefiously denied by a decision of the Board dated in 
October 1990, the Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted, regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In this case, 
the Board agrees with the conclusion of the RO that 
sufficient new and material evidence has been presented to 
reopen the claim for service connection for a fungal 
infection of the feet.  See 38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir.1998).  The Board 
further notes that the credibility of the new and material 
evidence, principally statements from S.F.B., D.P.M, linking 
a current foot fungus to service, has been presumed in making 
this limited determination.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

As the veteran's claim has been reopened, the Board has 
undertaken a de novo review of all the evidence of record to 
determine whether service connection for a fungal infection 
of the feet may be granted.  The pertinent evidence includes 
the service medical records, including the separation 
examination, which do not reflect treatment for a fungal 
infection of the feet.  However, with regard to the silent 
separation examination, the veteran testified at his January 
2005 hearing that this examination was done very quickly, and 
that he was in such a hurry to exit the service that a 
sufficiently thorough examination to discover a fungal 
infection was thus not conducted at that time.

The veteran also testified at his hearing before the 
undersigned that he had such problems with fungal infections 
during service that he had to wear sandals for extended 
periods of time.  Due to the conditions of his service in 
Vietnam, the veteran contends that no medic or other provider 
of health services documented the nature of his foot 
infections.  He also stated that his first post-service 
treatment for a fungal infection was rendered within 3 or 4 
years after service by a Dr. McG., but that the records of 
this treatment were not available because this physician died 
in the 1970s, and there was "no telling" where his medical 
records were.  

Review of the evidence of record reveals statements submitted 
by a soldier who served with the veteran in Vietnam, and from 
his brother, attesting to the fact that the veteran developed 
"jungle rot" of his feet during service that resulted in 
daily hardship to the veteran.  Also of record are statements 
from Dr. B. dated in December 2000, November 2001, and June 
2003 which include the opinion that the veteran currently 
suffers from tinea pedis and onychomycosis as a result of his 
service in Vietnam.  However, the opinion following a VA 
examination conducted in October 2001 was that the tinea 
pedis and tinea onychomycosis demonstrated at that time was 
not related to his service in Vietnam.  


Given the credible testimony presented by the veteran at his 
January 2005 hearing, the statements submitted in support of 
the veteran's claim, and the medical opinions from Dr. B., 
and notwithstanding the negative evidence represented by the 
opinion following the October 2001 VA examination, the Board 
finds it reasonable to infer that the preponderance of 
evidence is not against finding that the veteran has a 
current fungal infection of the feet which is etiologically 
related to his active military service.  Thus, without 
finding error in the action taken by the RO, the Board will 
exercise its discretion to find that the evidence is in 
relative equipoise, and will conclude that service connection 
for a fungal infection of the feet may be granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a fungal infection of 
the feet is granted.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


